Exhibit 10.3

MAGELLAN PETROLEUM CORPORATION - YOUNG ENERGY PRIZE S.A.

EVANS SHOAL PROJECT INVESTMENT

INVESTMENT AGREEMENT

Strictly private and confidential

This Investment Agreement is entered into on FEBRUARY 11, 2011, and sets out the
key commercial terms which Magellan Petroleum Corporation (MPC) and Young Energy
Prize S.A (YEP) (MPC and YEP being the Parties) agree to be bound by in relation
to, amongst other matters (a) the acquisition by Magellan Petroleum Australia
Limited (MPAL Old) from Santos Offshore Pty Ltd (Santos) pursuant to the Evans
Shoal – Assets Sale Deed dated 25 March 2010 entered into between Santos and
MPAL Old (as amended by the Deed of Variation – Assets Sale Deed dated
31 January 2011 and otherwise from time to time, the Assets Sale Deed) of
Santos’s 40% interest in the Operating Agreement Covering Exploration Permit
NT/P 48 dated 3 June 1996 (as amended) and related interests (the Evans Shoal
Interests) between Santos and the other persons party thereto and (b) the
ongoing investment and development of the Evans Shoal project (the Project) to
which the Operating Agreement relates (together, the Transaction).

Terms defined in the Assets Sale Deed or the Operating Agreement shall have the
meanings where used in this Investment Agreement unless a contrary intention
appears.

 

1.      INTRODUCTION

      

1.1    Objectives and scope of obligations

  The principal objectives of the Parties in relation to the Transaction are to:
  (a)   effect YEP’s participation in MPAL Old’s acquisition of the Evans Shoal
Interests under the Assets Sale Deed;   (b)   set out the basis on which
post-Completion payments required to be made by MPAL Old to Santos under the
Assets Sale Deed will be funded by the Parties;   (c)   set out the obligations
of each Party to implement and give effect to the steps specified in the
Acquisition and Reorganisation Plan with a view to:     (i)    funding MPAL
Old’s acquisition of the Evans Shoal Interests under the Assets Sale Deed;    
(ii)    structuring the legal form of each Party’s direct or indirect ownership
of, and participation in, the Evans Shoal Interests; and     (iii)    define and
give effect to the respective direct or indirect Stage Interests of MPC and YEP
in respect of the Evans Shoal Interests after Completion; and   (d)   set out
the obligations of the Parties to implement and fund the Project and carry out
certain related activities.

 

1



--------------------------------------------------------------------------------

1.2    Further assurances

  (a)    Each Party acknowledges that the Acquisition and Reorganisation Plan is
a framework only and does not necessarily detail all actions that may be
necessary or desirable to implement the Acquisition and Reorganisation Plan and
to give effect to the principal objectives and commercial intent of the Parties.
  (b)    Each Party agrees that it shall do all things reasonably necessary to
ensure that all action is taken that may be necessary or desirable to implement
the Acquisition and Reorganisation Plan and to give effect to the principal
objectives and commercial intent of the Parties.   (c)    If and to the extent
it becomes possible for the Parties to amend the terms of the Transaction
Documents and/or restructure the Parties’ investment in the Project so as to
enable MPC for financial reporting and taxation purposes to consolidate within
the MPC group its direct or indirect interest in the Evans Shoal Interests, the
Parties shall conduct good faith discussions with a view to so amending the
Transaction Documents and/or restructuring the Parties’ investment in the
Project, but only to the extent that YEP’s economic interests, governance rights
and funding obligations as reflected in this Investment Agreement and in the
Acquisition and Reorganization Plan are not materially and adversely prejudiced.

2.      ACQUISITION AND REORGANISATION PLAN

2.1    Ernst & Young Steps Paper

  Ernst & Young, in conjunction with the Parties and their legal advisors, has
prepared a proposed acquisition and reorganisation plan (the Acquisition and
Reorganisation Plan) which sets out the key steps by which MPC and YEP will,
amongst other things, directly or indirectly, fund completion of the acquisition
by MPAL Old of the Evans Shoal Interests and structure and effect the direct or
indirect participation by each Party in the Evans Shoal Interests, including the
exercise by a new entity (MPAL New) as contemplated in the Acquisition and
Reorganisation Plan of MPAL Old’s Participating Interest.   The current form of
the Acquisition and Reorganisation Plan is attached to this Investment Agreement
as Annex I (Short Form) and Annex II (Full Form) and the Parties will work
together to finalise and implement the Acquisition and Reorganisation Plan.

2.2    Interim, Partnership and Corporate Structures

  Prior to the Cut-Off Date, the Parties shall take all actions necessary to
implement the Interim Structure (as contemplated in the Acquisition and
Reorganisation Plan) to enable MPAL Old to be funded with the amounts required
for it to achieve Completion.   The Interim Structure provides time, if required
and if the Parties so choose, for the Parties to seek to obtain the requisite
Participants’ Consent to the transfer of the Evans Shoal Interests from MPAL Old
to MPAL New (for itself or as nominee for the ES Partnership) pursuant to the
exercise by MPAL New under the Evans Shoal Interests Option Deed of the option
to acquire the Evans Shoal Interests.

 

2



--------------------------------------------------------------------------------

  The Interim Structure facilitates a conversion to a Partnership Structure, if
and when the Participants’ Consent is obtained and related issues are resolved
and YEP elects to adopt a Partnership Structure. The Interim Structure also
allows for the structure to be converted into an alternative Corporate
Structure, if the Parties so choose or if the Participants’ Consent is unable to
be obtained and or if YEP elects to adopt a Corporate Structure.  

Following the Completion Date and the implementation of the Interim Structure
but no later than the date which is 12 months after the Completion Date under
the Assets Sale Deed), YEP shall deliver to MPC either a Partnership Structure
Election Notice or a Corporate Structure Election Notice. A Corporate Election
Notice will be deemed to have been delivered by YEP if it has not provided a
Partnership Structure election notice by such date.

 

The Parties acknowledge that if feasible in all material respects the
Partnership Structure is the preferred structure for the holding of the Evans
Shoal Interests.

3.      COMPLETION FUNDING

3.1    YEP funding

  YEP shall provide funding required for the completion of the acquisition by
MPAL Old of the Evans Shoal Interests in the amount of approximately
A$85,450,000, which shall include the proceeds of the US$15,6000,000 PIPE
Investment to be made by YEP to MPC, and of which A$ 10,000,000 shall be paid to
MPC in reimbursement of the payment made by MPC to Santos which will have been
credited by Santos to such required completion payment, plus 50% (up to a cap of
US$3,500,000) of all out of pocket costs and expenses incurred by MPC, MPAL Old
or YEP associated with the acquisition. Notwithstanding the foregoing, such
A$85,450,000 payment by YEP shall not be due unless:   (a)    the other owners
of Evans Shoal Interests shall have consented to the acquisition by MPAL Old of
the Evans Shoal Interests in accordance with the documents relating to such
other owners and to such acquisition; and   (b)    all other requirements and
conditions for the acquisition of the Evans Shoal Interests set forth in the
Asset Sale Deed shall have been satisfied or waived.

4.      MANAGEMENT AND DECISION MAKING

4.1    Management

  The supplemental documentation will to the extent necessary and agreed by the
Parties set out general management principles and guidelines, including the
establishment of a significant presence in Darwin or other city in Australia
agreed by the Parties for the purpose of carrying out necessary operations in
relation to the Project.

4.2    Decision-making

  The Parties will agree upon a framework for the making of decisions in
relation to the Project and such framework will be incorporated into the joint
venture documentation (which will be included in the supplemental

 

3



--------------------------------------------------------------------------------

  documentation) to be entered into to give effect to the investment structure
and economic interests of the Parties and their permitted transferees.   The
following categories of decisions and their voting requirements are currently
intended:   (a)    a limited number of decisions that may adversely and unfairly
impact the rights of the owners of Stage Interests will require the unanimous
approval of all Stage Interest owners;   (b)    all other decisions in relation
to the Project, including exercise of the rights and obligations of MPAL Old or
MPAL New (as applicable) under the Operating Agreement and including decisions
in relation to operatorship of the Project, will require the approval of at
least 66.67% of the owners of (i) Stage A Interests, if the decision relates to
Stage A aspects of the Project, (ii) Stage B Interests, if the decision relates
to Stage B aspects of the Project, or (iii) all Stage Interests if the decision
relates to the Project generally.

4.3    Deadlock

  The Parties will agree and incorporate into the supplemental documentation (a)
a list of material decisions which reasonably require affirmative action in
relation to the Project and that will constitute “deadlock events”, if the
Parties are within 45 days unable to agree upon a decision including after
escalation to the respective boards of the Parties and (b) mechanisms for
resolving deadlock events.   A deadlock event shall be referred to a third party
(qualified with respect to the matters involved with the deadlock event) who
shall be required to make a binding recommendation with respect to such deadlock
event to the relevant Stage Interest owners, on an expedited basis. The relevant
Stage Interest owners will be bound to implement the recommendation as soon as
reasonably practicable after such recommendation is made. If a relevant Stage
Interest owner determines, in good faith and on reasonable grounds, that the
effect of implementing the recommendation would result in its interests in such
Stage Interest being materially prejudiced, it shall be entitled to deliver to
the other relevant Stage Interest owners a notice specifying the grounds on
which it has made its determination and requiring the other owners of such Stage
Interest to buy (on a pro rata basis) its Stage Interest at a fair market value
price determined by a valuer appointed by the Stage Interest owners or if they
fail to agree thereon appointed by the third party who made the binding
recommendation and on an ‘as is where is’ basis. The completion of such
acquisition shall be effected by the relevant Stage Interest owners within a
period not later than 120 days after the determination of the value of the Stage
Interest to be acquired. All third party costs in relation to the foregoing
shall be paid by the relevant Stage Interest owners on a pro rata basis.

4.4    Other obligations

  Each Party shall:   (a)    ensure that each Transaction Related Party which it
controls; and   (b)    use its reasonable endeavours to procure that any
Transaction Related Party which it does not control but in which it directly or

 

 

4



--------------------------------------------------------------------------------

    indirectly owns any voting share capital or otherwise has voting or other
rights of control over (whether by way of direct or indirect ownership of shares
or other securities, proxy, contract, agency or otherwise),   complies with all
material laws and regulations to which it is subject, maintains all filings and
registrations and to the extent applicable in the relevant jurisdictions
maintains good standing.

5.      ECONOMIC INTERESTS IN THE EVANS SHOAL INTERESTS

5.1    General Principles

 

The commercial intention is for the Parties to have different economic interests
in the Evans Shoal Interests, which shall vary depending on the amount of
Project product derived from the Evans Shoal Interests. These economic interests
will entitle the Parties to receive a designated percentage share of revenues
from Project product and fund certain Project development costs.

 

MPC and YEP (or their subsidiaries) will obtain a 51% and 49% economic interest,
respectively, in Project product (excluding associated hydrocarbons but
including C02) with agreed offtakers of up to an amount of 3tcf (the Stage A
Allocated Quantity) plus associated hydrocarbons.

  MPC and YEP (or their subsidiaries) will obtain a 5% and 95% economic interest
in, respectively, Project product in amounts greater than the Stage A Allocated
Quantity.   To this end, the Parties wish to:   (a)   notionally split the Evans
Shoal Interests into a Stage A interest (corresponding to the Stage A Allocated
Quantity) (the Stage A Interest) and a Stage B Interest (corresponding to all
other Project product) (the Stage B Interest); and   (b)   further notionally
split:     (i)    the Stage A Interest into a Stage A1 interest (initially to be
owned by MPC or an affiliate and will constitute a 51% share of the Stage A
Interest) and a Stage A2 interest (initially to be owned by YEP or an affiliate
and will constitute a 49% share of the Stage A Interest); and     (ii)    the
Stage B Interest into a Stage B1 interest (initially to be owned by MPC or an
affiliate and will constitute a 5% share of the Stage B Interest), a Stage B2
interest (initially to be owned by YEP or an affiliate and will constitute a 49%
share of the Stage B Interest) and a Stage B3 interest (initially to be owned by
YEP or an affiliate, subject to the option described in Section 5.4 below, and
will constitute a 46% share of the Stage B Interest).   The Parties may
recombine any such interests (each, a Stage Interest) and re-split any Stage
Interests by agreement in writing.

 

 

5



--------------------------------------------------------------------------------

5.2    Stage A Interests

  The owner of a Stage A Interest shall:   (a)    be entitled to receive the
applicable Stage Interest percentage of the difference between the Stage A
Interest revenue (being revenue derived from offtake contracts entered into in
respect of the Stage A Allocated Quantity) and the Stage A Interest costs (which
shall be calculated by reference to Project development costs expended for the
development of the Stage A Interest); and   (b)    fund the applicable Stage
Interest percentage of all Stage A Interest costs.

5.3    Stage B Interests

  The owner of a Stage B Interest shall:   (a)    be entitled to receive the
applicable Stage Interest percentage of the difference between the Stage B
Interest revenue (being revenue derived from offtake contracts entered into in
respect of all Project product other than the Stage A Allocated Quantity) and
the Stage B Interest costs; and   (b)    fund the applicable Stage Interest
percentage of all Stage B Interest costs (which shall be calculated by reference
to the incremental Project development costs expended for the development of the
Stage B Interest).   The owners of the Stage B Interest shall not be required to
pay to the owners of the Stage A Interests any “shared facilities fee” or
similar as consideration for the owners of the Stage B Interest receiving the
benefit of the Project facilities constructed, operated and maintained for the
purpose of producing all or any part of the Stage A Allocated Quantity.

5.4    Stage B3 Interest Option

  YEP shall grant MPC an option to acquire up to a 46% interest in the Stage B
Interest. Such option shall be with respect to the Stage B3 interest and may
only be exercised upon a date which is 6 months after (a) a final investment
decision with respect to the development of the Project in relation to the Stage
B Interest and (b) entry into of the Stage B offtake contract(s) in relation to
the remaining reserves in the Evans Shoal Field.   The exercise price shall be
based upon 90% of the independently engineered discounted future cashflow of the
portion of the Stage B3 Interest which MPC elects to acquire (as determined by
three valuers; one appointed by each Party and the third appointed by the
valuers) which shall be payable 50% to 75% in common shares of MPC valued at
their traded market price at that time and 25% to 50% in cash, as determined by
MPC.

5.5    Transfers of Stage Interests

  (a)    The owner of a Stage Interest may, subject to paragraph (b) below,
without requiring the consent of any other owner of a Stage Interest, assign or
transfer, including by way of novation (each a transfer) to any person (a
transferee) all or part of its rights and/or obligations under or in respect of
a Stage Interest, so long as:

 

6



--------------------------------------------------------------------------------

    (i)    the transfer and accession requirements, and all other conditions and
requirements to any assignment or transfer of a Stage Interest, set out in the
relevant joint venture/partnership documentation and any other applicable
Transaction documents are complied with;     (ii)    the transferee is not named
in any list of sanctioned persons with respect to embargoes or terrorism
maintained by any government authority in Australia or the United States of
America;     (iii)    if the proposed transferee is a person whose commercial
interests could reasonably be expected to be detrimental to the interests of the
other Stage Interest owners, each other owner of a Stage Interest also agrees,
in its discretion, to such proposed transfer;     (iv)    if the transferee is
controlled by one or more persons resident in the Peoples Republic of China, the
consent of MPC and YEP (not to be unreasonably withheld or delayed) is obtained
prior to the transfer;     (v)    the transferee has the requisite financial
capability to assume the responsibilities and obligations as an owner of the
relevant Stage Interest, including funding and credit support obligations to
Third Party Financiers, under the Transaction Documents and all documents
required to be entered into by any Third Party Financier providing Third Party
Financing; and     (vi)    the requirements of any Third Party Financier who is
providing, or who has indicated an intention or provided a commitment to
provide, Third Party Financing, are or are reasonably likely at the required
time to be satisfied.   (b)   Notwithstanding anything to the contrary set forth
in this Section 5.5, an owner of a Stage Interest who desires to transfer all or
any part of its interest in such Stage Interest shall first communicate to the
other owners of interests in such Stage Interest such desire and the price and
terms which such owner desires to achieve for such transfer. Such other owners
may then elect to acquire such interest pursuant to such price and such terms
(on a pro rata basis if more than one other owner so elects). If they fail to
acquire all of such interest to be transferred, the transferring owner may
transfer such interest to one or more other parties provided that if such
transfer to such other parties is to be made at a price or on terms which are at
least 20 percent more favourable to such other parties than the price and terms
previously communicated to the other owners of interests in such Stage Interest,
such other owners shall have a right of first refusal (on a pro rata basis if
more than one other owner exercises such right) to purchase such interest upon
the basis of such more favourable price or terms.

 

7



--------------------------------------------------------------------------------

  (c)   In addition to the above, the owner of a Stage Interest may, without any
restrictions, transfer a non-voting, non-membership economic interest in the
distributions received with respect to its Stage Interest to a third party
without requiring the consent of the other Stage Interest owners.   (d)   The
owner of a Stage Interest may not grant security over its rights in respect of
such Stage Interest without obtaining the prior written consent of the owners of
all other Stage Interests unless such security interest is granted to a Third
Party Financier as security for Third Party Financing.

6.      PROJECT DEVELOPMENT

6.1    Project scope and implementation

  The Parties will collaborate and implement the Project. The Parties shall seek
and use reasonable endeavours to procure the Participants to seek:   (a)   to
develop the Project area and the Project facilities with a view, to the extent
feasible, to producing Project product in committed quantities of at least the
Stage A Allocated Quantity;   (b)   to develop the strategy and arrangements for
the sale of Project product so that one or more long term offtake contracts are
entered into for the sale of Project product in committed quantities of at least
the Stage A Allocated Quantity and to the extent feasible the Stage B Allocated
Quantity, and on bankable terms, to allow the financing objectives of the
Parties as set out in Section 6.2 to be satisfied;   (c)   to the extent
commercially possible to sell all Project product on an aggregated basis to
offtakers and to obtain necessary agreements (including letters of intent, heads
of agreement, memoranda of understanding, term sheets, sale and purchase
agreements and similar agreements) with offtakers and to the extent that the
Project comprises the tolling of Project product, to deliver all or any Project
product to one or more Tollers for processing prior to delivery of Project
product to an offtaker;   (d)   to the extent consistent with the foregoing
objectives:     (i)    to develop the Project on the basis that at least the
Stage A Allocated Quantity, and to the extent feasible the Stage B Allocated
Quantity, will be processed into methanol by an international and reputable
methanol producer(s);     (ii)    identify and negotiate arrangements with
persons satisfying the requirements specified in subparagraph (i) above;    
(iii)    identify and negotiate with potential offtakers to sell committed
quantities of all other Project product; and     (iv)    generally to structure
the Project and the related

 

8



--------------------------------------------------------------------------------

       agreements to be entered into in such a way to give effect to the
objectives set out in the foregoing subparagraphs.   (e)   The Parties shall use
their reasonable endeavours to procure the Participants to work in good faith
(including with the owner(s) of any Downstream Project Plant) to explore the
feasibility of including any Downstream Project Plant within the scope of the
Project.

6.2    Financing

  The Parties shall seek to obtain third party funding to implement the Project
in manner which achieves tax and cost of capital efficiencies and with minimum
or no recourse to the Parties and their affiliates.   Third party financiers
(Stage A Third Party Financiers) providing financing to fund Project development
costs for the production and sale of the Stage A Allocated Quantity shall be
entitled, subject to the requirements of the Operating Agreement, to take
security over:   (a)   MPAL Old or MPAL’s New’s (as applicable) interest in and
share of the Project reserves (including Project reserves intended to be used to
produce Project product to be sold under Stage B offtake contracts);   (b)  
MPAL Old or MPAL New’s (as applicable) rights and interest in the Operating
Agreement and the Evans Shoal Title;   (c)   all shares held in MPAL Old or MPAL
New; and   (d)   such other rights and interests necessary to give effect to the
security contemplated above.   If commercially acceptable to Stage A Third Party
Financiers, the terms of any Stage A financing shall permit any expansion to the
Project facilities in connection with implementing the Project for the purpose
of producing Project product to be sold under one or more Stage B offtake
contracts.   Such expansion financing terms are to include intercreditor
arrangements between Stage A Third Party Financiers and financiers financing any
such expansion (Expansion Financiers); alignment of the terms and conditions of
the expansion financing with the terms and conditions of the Stage A financing;
appropriate restrictions on the terms, conditions and extent of the expansion
financing; and appropriate financial and credit support to be provided to the
Expansion Financiers by the Stage B Interest owners and on the basis that the
Stage A Interests owners shall not be required to provide any such credit
support.   Should a Third Party Financier require recourse to the owners of a
Stage Interest the development costs of which the Third Party Financier is
funding, each such Stage Interest owner shall provide such recourse based on the
following principles:   (a)   such recourse will be several among such Stage
Interest owners; and

 

9



--------------------------------------------------------------------------------

  (b)   each such Stage Interest owner will be liable for its Stage Interest
percentage of such recourse.

6.3    Project Operator

  The Parties shall use their reasonable endeavours to procure that the
Participants appoint MPAL Old and/or, following the exercise of the Evans Shoal
Interests Option Deed, MPAL New, as the Operator of the Project.   If MPAL Old
or MPAL New (as applicable) is appointed by the Participants as the Operator:  
(a)   MPC shall enter into and perform, and the Parties shall procure that MPAL
Old or MPAL New (as applicable) enters into and performs, its obligations under
an Operating Services Agreement; and   (b)   if MPAL New is elected as Operator,
the Parties shall use their reasonable endeavours to procure that Santos, MPAL
Old and MPAL New enter into such agreements as may be necessary or desirable to
effect a novation or transfer of MPAL Old’s rights and obligations under the
Technical Services Agreement to MPAL New.   The Parties agree to undertake good
faith negotiations in respect of service fees payable to MPC and the scope and
standard of services to be provided by MPC and how such services may be procured
through third parties, with consideration given to the manner in which the cost
of such MPC services may be borne by the Participants.

7.      FUNDING OBLIGATIONS

7.1    Development Costs

  The first A$50,000,000 of Project development costs incurred by MPAL Old or
MPAL New prior to the occurrence of final investment decision in relation to the
Stage A Interest shall be funded by YEP and all such Project development costs
exceeding A$50,000,000 shall be funded by MPC (as to 51% of such amounts) and
YEP (as to 49% of such amounts). If a Party procures a third party to perform
development costs, the obligations of that Party to fund Project development
costs shall be satisfied on a dollar for dollar basis if and to the extent that
the Evans Shoal Percentage of such development costs payable by MPAL Old or MPAL
New (as applicable) is reduced (or waived) by that third party from what would
otherwise have been the full invoiced amount.

7.2    Post-Completion payments to Santos

  All amounts payable by MPAL Old to Santos under the Assets Sale Deed after
Completion shall be funded on a timely basis by MPC (as to 51 % of such amounts)
and YEP (as to 49% of such amounts).

7.3    Project Costs and Shared Costs

  With effect from (but excluding) the FID Date, each owner of a Stage Interest
shall be responsible for funding an amount equal to:   (a)   if its Stage
Interest is derived from the Stage A Interest, its Stage Interest percentage of
all Stage A Interest costs; and

 

10



--------------------------------------------------------------------------------

  (b)   if its Stage Interest is derived from the Stage B Interest, its Stage
Interest percentage of all Stage B Interest costs.

7.4    Funding Structure

  All Project development costs payable by the Parties as set forth above shall
be paid to MPAL Old or MPAL New in a timely manner and be structured to achieve
tax efficiencies and to ensure that no owner of a Stage Interest shall have any
commercial, legal or structural advantage over the owner of another Stage
Interest with respect to its rights to receive payment or repayment of such
funding.

7.5    Default

  The owner of a Stage Interest will be in default if:   (a)   it fails to
perform any obligation to make any payment or provide any funding in accordance
with this Investment Agreement or the supplemental documentation (except that
for payments or funding of amounts other than amounts due under the Operating
Agreement such amounts must be material), within ten Business Days after notice
from any other owner of a Stage Interest of the due date for the relevant
payment (the unpaid amount being the Shortfall Amount);   (b)   it fails to
perform any other material obligation under this Investment Agreement or the
supplemental documentation and fails to remedy the default within 60 days after
the date on which it receives a notice from any other owner of a Stage Interest
specifying the default and requiring it to remedy the default; or   (c)   it
becomes insolvent or is subject to winding up or liquidation or similar
proceedings which are not discharged within 14 days after initiation of such
proceedings.

7.6    Remedies for default

  If the owner of a Stage Interest is in default (the Defaulting Party), then:  
(a)   if the default is under Section 7.5(a) above, any other owner of a Stage
Interest (and if more than one, each such owner of a Stage Interest on a pro
rata basis) shall be entitled (at its option):     (i)    to provide funding to
MPAL Old or MPAL New (as applicable) in an amount equivalent of the Shortfall
Amount not later than 10 Business Days after the due date on which the
Defaulting Party was required to make the relevant payment, and receive, prior
to the Defaulting Party being entitled to receive, the Defaulting Party’s Stage
Interest percentage (of each Stage Interest which it owns) of all Stage A
Interest distributions and Stage B Interest distributions (as applicable), up to
an amount equal to the Shortfall Amount multiplied by a factor of three; and /
or     (ii)    if the Defaulting Party is in default under Section 7.5(a) above
on three or more occasions, to compulsorily acquire the Defaulting Party’s
relevant Stage Interests at fair market value as determined by three valuers
(one

 

11



--------------------------------------------------------------------------------

       appointed by the Defaulting Party, one appointed by the acquiring Stage
Interest owners and the third appointed by the valuers);   (b)   if the default
is under Section 7.5(b) or Section 7.5(c), any other owner of a Stage Interest
(and if more than one, each such owner of a Stage Interest on a pro rata basis)
shall be entitled to compulsorily acquire the Defaulting Party’s relevant Stage
Interests at fair market value as determined by three valuers (one appointed by
the Defaulting Party, one appointed by the acquiring Stage Interest owners and
the third appointed by the valuers);   (c)   any other owner of a Stage Interest
shall, unless it has exercised any rights under the foregoing paragraphs in
respect of the default, be entitled to exercise its rights and remedies
(including obtaining any equitable relief or remedies) under applicable general
law in respect of such default; and   (d)   during the period of the default,
the Defaulting Party shall not be entitled to exercise any voting rights
(whether at board level or shareholder level).

8.      GOVERNING LAW AND DISPUTE RESOLUTION

8.1    Governing law

  This Investment Agreement and the supplemental documentation shall be governed
by New York Law.

8.2    Dispute resolution

  Any disputes between the Parties with respect to the Parties rights and
obligations under the Investment Agreement or the supplemental documentation
shall be resolved by arbitration in New York City pursuant to the commercial
arbitration rules of the American Arbitration Association.

9.      OTHER PROVISIONS

9.1    Non-compete; Area of Mutual Interest; Adjacent Fields

  The Parties shall agree upon an area of mutual interest (the AMI) reasonably
associated with the Project. None of the Parties shall compete with the Project
within the AMI and any business opportunity within the AMI known to a Party
shall first be presented to the other Parties and thereafter pursued by such
Party for its own account only if the other Parties, following a reasonable
period of time and on the basis of material information, elect not to pursue
such business opportunity.

9.2    Binding agreement

  This Investment Agreement is binding upon the Parties but shall be
supplemented and superseded by more detailed documents consistent with the
provisions and intent of this Investment Agreement.

9.3    Other

  The supplemental documentation will include provisions relating to
confidentiality, intellectual property, notices and other customary and
reasonable provisions typically included in documentation covering similar
subject matter to this Investment Agreement.

 

12



--------------------------------------------------------------------------------

Acknowledged and agreed: MAGELLAN PETROLEUM CORPORATION by:   LOGO
[g152689ex10_2pg13a.jpg] YOUNG ENERGY PRIZE S.A. By:   LOGO
[g152689ex10_2pg13b.jpg]



--------------------------------------------------------------------------------

ANNEX 1



--------------------------------------------------------------------------------

LOGO [g152689ex10_2pg15.jpg]

Magellan Petroleum Corporation

Evans Shoal Transaction

Ernst & Young

Quality In Everything We Do



--------------------------------------------------------------------------------

LOGO [g152689ex10_2pg16.jpg]

Background

MPC and YEP are jointly investing in the Evans Shoal field

Ultimately, the parties desire to have differing interests in different stages
of the field, being 3Tcf of output (NewCo A) and any Tcf over 3 (NewCo B)

Various consent related issues in the Joint Operating Agreement and the
inability to resolve these prior to closing of the transaction have necessitated
the establishment of an interim structure

Detailed steps have been prepared to achieve the final structures and there are
a number of tax risks and costs associated with these steps. We have discussed
these risks with MPC and these are the subject of a separate advice.

This document cannot be relied upon by any party, other than MPC, for any
purpose without our prior written consent.

Page 2

Ernst & Young

Quality In Everything We Do



--------------------------------------------------------------------------------

LOGO [g152689ex10_2pg17.jpg]

Completion Structure

Public YEP

Equity - $15.6m

MPC

Equity – $15.6m + New shares issued from MPAL (Old) Acquisition Loan – [$70m]

MP Aus Holdings Loan - $15.6m

MPAL (Old)

MP Aus HoldCo

Evans Shoal Aus HoldCo

[$25m]+[$75m]

Loan – [$85m] Loan – $15.6m +[$70m]

Evans Shoal Permit Option to acquire MPAL (New)

Page 3

Ernst & Young

Quality In Everything We Do



--------------------------------------------------------------------------------

LOGO [g152689ex10_2pg18.jpg]

Option A: Final Structure

Public

YEP

Equity - $15.6m

MPC

Equity - $15.6m + New shares issued from MPAL (Old) Acquisition

51% 49%

MP Aus Holdings

Loan - [$15m] $15.6m

MPAL (Old) MP Aus HoldCo

Evans Shoal Aus HoldCo

$30.6m $70m

A1 B1

MPAL (New) A2 B2 B3

A and B Partnership Interests $70m

A and B Partnerships

Interests $30.6m Nominee

ES Partnership

Evans Shoal Permit

Page 4

ERNST & YOUNG

Quality In Everything We Do



--------------------------------------------------------------------------------

LOGO [g152689ex10_2pg19.jpg]

Option B: Final Structure

Public Equity - $15.6m YEP

MPC

Equity - $15.6m + New shares issued from MPAL (Old) Acquisition

MP Aus Holdings

Equity = $15.6m

MPAL (Old) MP Aus HoldCo

Equity

Loan= $15m

Equity

NewCo A NewCo B

51% 49% A Class Preference Shares B Class Preference Shares

Evans Shoal Aus HoldCo

Equity $100.6m

MPAL (New)

Evans Shoal

Permit

Page 5

ERNST & YOUNG

Quality In Everything We Do



--------------------------------------------------------------------------------

LOGO [g152689ex10_2pg20.jpg]

ERNST & YOUNG

Quality In Everything We Do



--------------------------------------------------------------------------------

Annex 2

Note: Pursuant to Item 601(b)(2) of Regulation S-K, the registrant has omitted
Annex II. The registrant will furnish supplementally to the Securities and
Exchange Commission such annex, upon request